Title: Draft Resolutions for Congress Louisiana-Florida Boundary, 4 December 1805
From: Jefferson, Thomas
To: 


                  
                  
                
                  
                  1. Resolved that no armed men, subjects of any foreign power, ought to be permitted to enter or remain, nor any authority to be exercised, but under the laws of the US. within the former colony or province of Louisiana, in the extent in which it was actually delivered by Spain under the treaty of St. Ildefonso.
                  2. Resolved that as to the residue of the said former colony or province of Louisiana, a peaceable adjustment of it’s extent is most reasonable & desirable, so far as may consist with the honor of the US.
                  3. Resolved that pending any measures for such adjustment, neither party ought to take new posts therein, nor to strengthen those they held before the 1st. day of October 1800. & that any proceeding to the contrary, on the part of Spain, ought to be opposed by force, and by taking possession of such posts as may be necessary to maintain the rights of the US.
                  4. Resolved that the subjects of Spain still on the Missisipi & it’s waters, ought to be allowed an innocent passage, free from all imposts, along that part of the river below them which passes through the territory of the US. and the citizens of the US. on the Mobille & it’s waters ought to be allowed an innocent passage, free from all imposts, along that part of the river below them, which passes through the territory still held by Spain, but claimed by both parties.
                  5. Resolved that in support of these resolutions, & of the consequences which may proceed from them, the Citizens of the US. by their Senate & Representatives in Congress assembled do pledge their lives & fortunes.
                  6. Resolved that for the purpose of defraying any extraordinary expences which may be incurred by carrying these resolutions into effect, the President be authorised to apply any monies in the Treasury of the US. not otherwise appropriated, and that he cause an account of the expenditure thereof to be laid before Congress as soon thereafter as may be.
                  Resolved that the President of the US. ought to be authorised by law to employ the armed vessels of the US. which may be in commission, for restraining as well the irregularities & oppressions of our commerce, not amounting to Piracy, as those of that degree, which shall be committed within the gulf stream, in the gulf itself, or among the islands bordering thereon, & that a bill be brought in for that purpose.
               